Title: To Thomas Jefferson from Peachy R. Gilmer, 17 February 1804
From: Gilmer, Peachy R.
To: Jefferson, Thomas


               
                  P R Gilmer To Mr. Jefferson.
                  Pen Park. 17th. Feby. 1804
               
               I contemplate removing to Louisiana, in March or April next; my pecuniary affairs will render any appointment of sufficient emolument to support me, very acceptable
               If my abilities and other requisite qualifications are such as to entitle me to promotion, I pledge myself to discharge the duties of any office to which I may be appointed, with my best ability and with punctual fidelity
               If the appointment of attorney for the Orleans district has not been made it will be prefered to any other—provided my experience and talents are deemed adequate to the discharge of the duties, attached to that office
               If however from either of these causes it should be impossible or improper to bestow it upon me, any other will be thankfully received, whether in Lower or uper Louisiana
               I have the honor of an acquaintance with several gentlemen of the first respectabelity, now in Washington, from whom Mr. J. may get any information, that may be required, either as to my moral and political principles, or talents
               I am sorry to add one to the numerous applications of this nature, which I know are constantly made;—
               My view in this communication is merely to enrol my name on the list of Applicants, and well assured that the President will act with perfect propriety, whether in giving, or withholding an office; neither event can lessen or encrease the high esteem and regard, with which I am—
               
                  Peachy R Gilmer
               
            